Citation Nr: 1101934	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
residuals of pneumothorax of the left lung.

2.  Entitlement to an initial compensable disability rating for 
residuals of a fracture of the left wrist.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from March 1955 to December 1958.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, inter alia, granted service connection for the 
Veteran's residuals of pneumothorax of the left lung with a 0 
percent (noncompensable) disability evaluation.

The issue of the Veteran's entitlement to an initial compensable 
disability rating for residuals of a fracture of the left wrist 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's pulmonary function tests revealed, at worst, a 
ratio of forced expiratory volume in one second (FEV-1) to forced 
vital capacity (FVC) of 72 percent pre-bronchodilator and 70 
percent post-bronchodilator.

2.  The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the Veteran's service-connected residuals of pneumothorax 
disability is inadequate. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent 
for residuals of pneumothorax have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 
6843 (2010).

2.  The criteria for referral of the Veteran's residuals of 
pneumothorax disability for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an 
enhanced duty on the part of VA to notify a veteran as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
veterans in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

      a)  Standard of Review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the Board resolves the benefit 
of the doubt for each such issue in favor of the veteran.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that a 
veteran "need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      b)  Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA must 
specifically inform the veteran and the veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by the veteran and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that a letter from VA to the veteran that 
described evidence potentially helpful to the veteran but that 
did not specify the party responsible for obtaining such evidence 
did not meet the standard set forth in the VCAA).

After reviewing the record, the Board concludes that the notice 
requirements of the VCAA have been satisfied in the instant case.  
The November 2007 VCAA letter informed the Veteran of VA's duty 
to assist in the development of his claim.  Specifically, the 
letter advised the Veteran that VA is responsible for obtaining 
relevant records from Federal agencies, including records kept by 
VA Medical Centers and the Social Security Administration.  With 
respect to private treatment records, the November 2007 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  Included 
with the letter was a copy of VA Form 21-4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private treatment 
records on his behalf.  The November 2007 letter also notified 
the Veteran of the process by which initial disability ratings 
and effective dates are established.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A.             
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

There is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case; therefore no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA 
notice is not required where there is no reasonable possibility 
that additional development will aid the veteran).

      c)  Duty to Assist

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured, which include private medical records and VA examination 
reports.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More 
specifically, a VA examination must be conducted when the 
evidence of record does not reflect the current state of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

As the Board will discuss in detail in the analysis below, the 
Veteran was provided with VA examinations in February 2008 and 
November 2008.  The reports of these examinations indicate that 
the examiners reviewed the Veteran's claim file and past medical 
history, recorded his current complaints, conducted appropriate 
evaluations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board, therefore, concludes that these examination reports are 
adequate for the purpose of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.  

The Board notes that the Veteran's November 2008 pulmonary 
examination occurred after the May 2008 rating decision that 
granted service connection for residuals of pneumothorax with an 
initial noncompensable evaluation.  While the May 2008 rating 
decision obviously did not take into account the results of the 
November 2008 examination, the Veteran's claim was subsequently 
readjudicated in a January 2009 statement of the case, which 
considered the November 2008 follow-up examination before 
rendering an opinion.

The Board observes that all due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2010).  On his Form 9, 
Substantive Appeal, the Veteran requested a hearing before a 
Veterans Law Judge.  Prior to the scheduling of this hearing, 
however, the Veteran properly withdrew his request for such 
hearing.  The Veteran's hearing request has therefore been deemed 
withdrawn.  38 C.F.R.            § 20.704 (2010).  Accordingly, 
the Board will proceed to a decision. 

Schedular Analysis of Residuals from Pneumothorax

The Veteran contends that his service-connected residuals of 
pneumothorax are more severely disabling than the current 
noncompensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R.       § 4.3 (2010).

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's pneumothorax residuals are currently rated as 0 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6843 
(2010).  The General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845) provides for the following 
ratings of such diseases:

A 100 percent evaluation is appropriate if any one of the 
following is true: (1) the FEV-1 is less than 40 percent of 
the predicted value, (2) the ratio of FEV-1 to FVC is less 
than 40 percent, (3) the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
less than 40 percent of the predicted value, (4) the 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), (5) 
the veteran has cor pulmonale (right heart failure), (6) 
the veteran has right ventricular hypertrophy, (7) the 
veteran has pulmonary hypertension (shown by echo or 
cardiac catheterization), (8) the veteran has episode(s) of 
acute respiratory failure, or (9) the veteran requires 
outpatient oxygen therapy.

A 60 percent evaluation is appropriate if any of the 
following is true: (1) the FEV-1 is between 40 and 55 
percent of the predicted value, (2) the ratio of FEV-1 to 
FVC is between 40 and 55 percent of the predicted value, 
(3) the DLCO (SB) is between 40 and 55 percent of the 
predicted value, or (4) the maximum oxygen consumption is 
between 15 and 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent evaluation is appropriate if any of the 
following is true: (1) the FEV-1 is between 56 and 70 
percent of the predicted value, (2) the ratio of FEV-1 to 
FVC is between 56 and 70 percent of the predicted value, or 
(3) the DLCO (SB) is between 56 and 65 percent of the 
predicted value.

A 10 percent evaluation is appropriate if any of the 
following is true: (1) the FEV-1 is between 71 and 80 
percent of the predicted value, (2) the ratio of FEV-1 to 
FVC is between 71 and 80 percent, or (3) the DLCO (SB) is 
between 66 and 80 percent of the predicted value.  

38 C.F.R. § 4.97, Diagnostic Codes 6840-45 (2010).

Post-bronchodilator studies are required when pulmonary function 
testing (PFT) is conducted for disability evaluation purposes, 
except when the results of pre- bronchodilator PFTs are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states the reasons why.  38 C.F.R.     § 
4.96 (2010).  When evaluating a restrictive lung disability based 
on PFTs, VA is to use the post-bronchodilator results in applying 
the evaluation criteria in the rating schedule unless the post-
bronchodilator results are poorer than the pre-bronchodilator 
results.  38 C.F.R. § 4.96(d)(5) (2010).  In those cases, VA is 
to use the pre-bronchodilator values for rating purposes.  Id.  
If the FEV-1 and FVC values are both greater than 100 percent, 
then VA may not assign a compensable evaluation based on a 
decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7) (2010).

In the instant case, the Veteran was provided with VA pulmonary 
examinations in February 2008 and November 2008, with a PFT 
performed only in the February 2008 examination.  The February 
2008 VA examination indicated that the Veteran's FEV-1 result was 
93.6 percent of the predicted value pre-bronchodilator and 84.3 
percent post-bronchodilator.  The Veteran's FVC result was 99.9 
percent of the predicted value pre-bronchodilator and 93.2 
percent post-bronchodilator.  The Veteran's FEV-1/FVC ratio was 
72 percent pre-bronchodilator and 70 percent post-bronchodilator.  
The Veteran's DLCO (SB) was 95.3 percent of the predicted value.

The Board finds that a 10 percent disability rating is warranted 
for the residuals of the Veteran's pneumothorax based upon his 
symptomatology.  As noted above, a 10 percent evaluation is 
appropriate for a ratio of FEV-1 to FVC between 71 and 80 
percent; in the instant case, the Veteran's FEV-1 to FVC ratio is 
72 percent pre- bronchodilator.  The Board notes that while the 
Veteran's post-bronchodilator result is worse at 70 percent, the 
Board must use the pre-bronchodilator value for rating purposes 
when the post-bronchodilator result is poorer than the pre-
bronchodilator result.  See 38 C.F.R. § 4.96(d)(5) (2010).  The 
Board notes additionally that the Veteran's FEV-1 and FVC values 
are not each greater than 100 percent, so VA may assign a 
compensable evaluation based on a decreased ratio of FEV-1 to FVC 
alone.  See 38 C.F.R. § 4.96(d)(7) (2010).

There is no evidence that a rating in excess of 10 percent is 
warranted on any other grounds for the Veteran's service-
connected residuals of pneumothorax.  A higher evaluation is 
inappropriate because the Veteran's FEV-1 pre- and post-
bronchodilator results are greater than 70 percent of the 
predicted value, and the DLCO (SB) is greater than 65 percent of 
the predicted value.  The Veteran's November 2008 examination 
additionally indicated that the Veteran suffered from no 
cardiopulmonary limitation to exercise, with a peak oxygen 
consumption of 93.5 percent of predicted consumption.  The record 
shows no evidence of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or a history of outpatient oxygen therapy.  
As such, an initial rating in excess of 10 percent is not 
appropriate for the Veteran's service-connected pneumothorax 
residuals.

The Board further finds that since the effective date of service 
connection, there have been no distinct periods of time during 
which the Veteran's disability was compensable to a degree 
greater than 10 percent.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to 
determine a veteran's entitlement to an extra-schedular rating.  
22 Vet. App. 111 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found to be inadequate, the Board must 
determine whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for restrictive lung 
disease, including for residuals of pneumothorax, but the Veteran 
does not meet those criteria.  In addition, it is important to 
note that this decision awards the Veteran with a compensable 
evaluation for his service-connected residuals of pneumothorax.

It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the initial 
noncompensable evaluation for his level of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disorder that are unusual or are different from those contemplate 
by the schedular criteria.  The available schedular evaluations 
for that service-connected disability are adequate.  Referral for 
extra-schedular consideration is not warranted.  See VAOPGCPREC 
6-96.  Further inquiry into extra-schedular consideration is 
moot.  See Thun, supra.  The Veteran's disability picture is 
contemplated by the rating schedule and no extra-schedular 
referral is required.  See 38 C.F.R.                § 3.321(b)(1) 
(2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

Finally, the Board also notes that the Court has held that the 
issue of a total disability rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
a request for TDIU is reasonably raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, 
however, the Veteran has not explicitly raised the issue of TDIU.  
Likewise, the record does not reasonably raise the issue of TDIU.  
The Veteran retired from office work, and nothing in the record 
indicates that the Veteran's retirement was related in any way to 
the Veteran's service-connected residuals from pneumothorax.  In 
light of the foregoing, the Board finds that entitlement to TDIU 
has not been raised.


ORDER

An initial disability rating of 10 percent for residuals of 
pneumothorax of the left lung, but no greater, is granted subject 
to the regulations governing the award of monetary benefits.


REMAND

The Court has held that when a veteran files a notice of 
disagreement (NOD) and the RO has not issued a statement of the 
case (SOC), the issue must be remanded to the RO for an SOC. 
Manlincon v. West, 12 Vet. App. 238 (1999).  When considering 
whether a statement that could constitute an NOD takes the proper 
form, the Court has stated VA must liberally construe all 
documents filed by the veteran.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).

In the instant case, the Veteran filed a claim for service 
connection for residuals of a fracture of the left wrist in 
September 2007.  A rating decision dated May 2008, inter alia, 
granted service connection for this disability with an initial 
noncompensable rating, and it also granted service connection for 
residuals of pneumothorax as discussed in the decision above.  In 
June 2008, the Veteran timely filed an NOD, but only as to the 
noncompensable rating of the residuals of pneumothorax.  

In his March 2009 substantive appeal of the noncompensable rating 
of residuals from pneumothorax, the Veteran also stated his 
desire for the Board to consider assigning a compensable rating 
to his service-connected disability of the left wrist.  The Board 
construes this statement as a timely NOD with respect to the 
noncompensable rating of his left wrist.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  No SOC has been issued as to this 
NOD.  Pursuant to the Court's holding in Manlincon as discussed 
above, the Board must remand the claim to the agency of original 
jurisdiction so that an SOC may be issued addressing the 
Veteran's disagreement with the noncompensable rating of the 
service-connected disability of the left wrist.

Accordingly, this matter is REMANDED for the following actions:

1.  The RO should issue a SOC pertaining to 
the Veteran's claim of entitlement to an 
initial compensable disability rating for 
service-connected residuals of a left wrist 
fracture.  In connection therewith, the 
Veteran and his representative should be 
provided with appropriate notice of his 
appellate rights.

2.  If the Veteran perfects an appeal with 
respect to the issue of entitlement to 
entitlement to an initial compensable 
disability rating for service-connected 
residuals of a left wrist fracture, the RO 
should ensure that all indicated development 
is completed before the case is returned to 
the Board.

By this Remand the Board intimates no opinion as to the final 
outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  The remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R.               § 
20.1100(b) (2010).


 Department of Veterans Affairs


